                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW MEXICO


In re: MICHELE GERALDINE AMENT

        Debtor.                                                             Case No.: 19-12187-j11


    AMENDED MEMORANDUM OPINION AND ORDER RESULTING FROM FINAL
        HEARING ON DEBTOR’S AMENDED DISCLOSURE STATEMENT1

        THIS MATTER comes before the Court on Debtor’s Amended Disclosure Statement

(Docket No. 41) filed on November 19, 2019. Creditors City Bank and New Mexico Tax and

Revenue Department (NMTRD) objected to the Amended Disclosure Statement. See Docket Nos.

49, 50. A final hearing on the Amended Disclosure Statement was held on January 9, 2020. The

parties and counsel who appeared at the hearing were noted in the record. The Amended Disclosure

Statement related to Debtor’s Plan of Reorganization filed November 19, 2019 (the “Plan”).

        City Bank objects to approval of the Amended Disclosure on two grounds: first that the

Plan is unconfirmable on its face because it requires this Court to divide community property

between Debtor and E. Ament, which, City Bank argues, is not within this Court’s jurisdiction;

and second, because the Amended Disclosure Statement does not contain adequate information in

various respects. The Court will address each ground for the objections in turn.




1
  This amended opinion and order amends and supersedes the Court’s order entered January 10, 2020
ruling on City Bank’s objections to the Amended Disclosure Statement. See Docket No. 56. In footnote 3
of that order the Court recognized that there is an issue concerning whether the bankruptcy court has
jurisdiction to divide marital property as proposed in the plan but did not rule on that issue to expedite its
ruling to meet the needs of the case. This amended opinion and order rules on the jurisdictional issue
reserved in the original order to give guidance to the parties in further proceedings before the Court. This
amended opinion and order does not change the ruling of the Court denying approval of the Amended
Disclosure Statement with leave to amend.



Case 19-12187-j11          Doc 58      Filed 01/21/20       Entered 01/21/20 15:25:38 Page 1 of 13
           A.      Should approval of the disclosure statement be denied because the Plan,
                   which divides community property, is unconfirmable on its face?

        Approval of a disclosure statement may be denied if the plan to which it relates is facially

unconfirmable. In re Firstenergy Solutions Corp., 606 B.R. 720, 732 (Bankr. N.D. Ohio 2019);

In re Deming Hospitality, LLC, No. 11-12-13377 TA, 2013 WL 1397458, at *1 (Bankr. D.N.M.

Apr. 5, 2013) (J. Thuma) (citing cases). “Patent unconfirmability is treated as a matter of law.”

Firstenergy, 606 B.R. at 732.

        In asserting that bankruptcy courts do not have jurisdiction to divide community property,

City Bank relies on the “domestic relations exception” to federal court jurisdiction. That

jurisdictional exception dates to 1858, when the United States Supreme Court “disclaim[ed]

altogether any jurisdiction in the courts of the United States upon the subject of divorce, or for the

allowance of alimony . . . .” Barber v. Barber, 62 U.S. 582, 584 (1858). The Court disagrees that

the domestic relations exception applies here.

More recently, in Ankenbrandt v. Richards, the United States Supreme Court reviewed Barber and

held that “the domestic relations exception [to federal court jurisdiction] . . . divests the federal

courts of power to issue divorce, alimony, and child custody decrees.” 504 U.S. 689, 703 (1992).

However, in doing so, the Supreme Court acknowledged that “[t]he Barber Court . . . cited no

authority and did not discuss the foundation for its announcement.” Id. at 694. The Ankenbrandt

Court then examined why it would continue to recognize the domestic relations exception. First,

it acknowledged that the domestic relations exception was not founded on the Constitution. Id. at

695.2 Next, the Ankenbrandt Court determined that Barber was based on interpretation of the

federal diversity jurisdiction statute in effect at the time:


2
 Ankenbrandt, 504 U.S. at 695 (“An examination of Article III, Barber itself, and our cases since Barber
makes clear that the Constitution does not exclude domestic relations cases from the jurisdiction
otherwise granted by statute to the federal courts.”).


                                                -2-
Case 19-12187-j11        Doc 58      Filed 01/21/20      Entered 01/21/20 15:25:38 Page 2 of 13
        Because the Barber Court did not disagree with [the dissent’s] reason for accepting
        the jurisdictional limitation over the issuance of divorce and alimony decrees, it
        may be inferred fairly that the jurisdictional limitation recognized by the [Barber]
        Court rested on [the diversity statute] and that the disagreement between the
        [Barber] Court and the dissenters thus centered only on the extent of the limitation.

        Ankenbrandt, 504 U.S. at 699.

See also Wigington v. McCarthy, 124 F.3d 219 (10th Cir. 1997) (unpublished) (as made clear in

Ankenbrandt, the domestic relations exception exists as matter of statutory construction of the

diversity jurisdiction statute).

        At the time of the Barber decision, the diversity statute granted district courts jurisdiction

over “all suits of a civil nature at common law or in equity.” That phrase “remained a key element

of statutory provisions demarcating the terms of diversity jurisdiction until 1948, when Congress

amended the diversity jurisdiction provision to eliminate th[at] phrase and replace it with the term

‘all civil actions.’” Ankenbrandt, 504 U.S. at 698; see 28 U.S.C. § 1332(a).3 The Supreme Court

concluded that the change in the language of the diversity statute did not alter the domestic

relations exception because Congress is presumed to make statutory amendments with “full

cognizance of the Court’s nearly century-long interpretation of the prior statutes, which had




3
 Section 1332(a) of title 28 states:
       The district courts shall have original jurisdiction of all civil actions where the matter in
       controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
       between--
       (1) citizens of different States;
       (2) citizens of a State and citizens or subjects of a foreign state, except that the district
       courts shall not have original jurisdiction under this subsection of an action between
       citizens of a State and citizens or subjects of a foreign state who are lawfully admitted for
       permanent residence in the United States and are domiciled in the same State;
       (3) citizens of different States and in which citizens or subjects of a foreign state are
       additional parties; and
       (4) a foreign state, defined in section 1603(a) of this title, as plaintiff and citizens of a
       State or of different States.
28 U.S.C.§ 1332(a).


                                                 -3-
Case 19-12187-j11         Doc 58      Filed 01/21/20       Entered 01/21/20 15:25:38 Page 3 of 13
construed the statutory diversity jurisdiction to contain an exception for certain domestic relations

matters.” Id. at 700.

        Even though the Supreme Court’s decisions in Ankenbrandt and Barber confirm the

domestic relations exception to federal jurisdiction, those decisions do not establish a domestic

relations exception to the jurisdiction of the bankruptcy court. Unlike the jurisdictional statutes at

issue in Ankenbrandt and Barber, this Court’s jurisdiction rests on federal bankruptcy jurisdiction

granted under 28 U.S.C. § 1334, not federal diversity jurisdiction granted under 28 U.S.C. § 1332.4

The Ankenbrandt Court framed the issue before it as “whether the federal courts have jurisdiction

. . . when the sole basis for federal jurisdiction is the diversity-of-citizenship provision of 28 U.S.C.

§ 1332,” id. at 691 (emphasis added). See also Marshall v. Marshall, 547 U.S. 293, 307 (2006)

(observing that the Ankenbrandt Court rested its conclusion that a domestic relations exception

exists as a matter of statutory construction of the diversity jurisdiction provisions.).

        The Supreme Court’s reasoning in Ankenbrandt does not apply where the statutory basis

for jurisdiction is not diversity jurisdiction. The Second, Third, Fourth, Fifth, and Ninth Circuit

Courts of Appeal have all held that the domestic relations exception applies only to diversity

jurisdiction, and, therefore, does not limit federal question jurisdiction under 28 U.S.C. § 1331.5


4
  28 U.S.C. § 1334 grants district courts federal bankruptcy jurisdiction. 28 U.S.C. § 157(a) authorizes
district courts to refer the exercise of that jurisdiction to bankruptcy courts. The standing order of
reference of the United States District Court for the District of New Mexico, entered March 19, 1992,
refers the exercise of bankruptcy jurisdiction to the United States Bankruptcy Court for the District of
New Mexico. Other district courts throughout the nation similarly have entered standing orders referring
the exercise of bankruptcy jurisdiction under § 1334 to bankruptcy courts.
5
  Deem v. DiMella-Deem, 941 F.3d 618, 623 (2d Cir. 2019) (“That the Court in Ankenbrandt recognized a
domestic relations exception to the diversity jurisdiction statute . . . has no bearing on whether such an
exception applies in non-diversity cases.”); Atwood v. Fort Peck Tribal Court Assiniboine, 513 F.3d 943,
947 (9th Cir. 2008) (“[T]he domestic relations exception applies only to the diversity jurisdiction statute”);
United States v. Johnson, 114 F.3d 476, 481 (4th Cir. 1997) (stating that the domestic relations exception
“is applied only as a judicially implied limitation on the diversity jurisdiction; it has no generally recognized
application as a limitation on federal question jurisdiction”); United States v. Bailey, 115 F.3d 1222, 1231
(5th Cir. 1997) (“The domestic relations exception obtains from the diversity jurisdiction statute . . . and
therefore it has no application where . . . there exists an independent basis for federal jurisdiction.”); Flood


                                                   -4-
Case 19-12187-j11          Doc 58       Filed 01/21/20       Entered 01/21/20 15:25:38 Page 4 of 13
Similarly, several bankruptcy courts have held that the domestic relations exception does not limit

the bankruptcy court’s jurisdiction under § 1334.6 On the other hand, the Seventh Circuit has held

that the domestic relations exception “appl[ies] to both federal-question and diversity suits.”

Kowalski v. Boliker, 893 F.3d 987, 995 (7th Cir. 2018). The Tenth Circuit has not ruled on the

issue. See Johnson v. Rodrigues (Orozco), 226 F.3d 1103, 1112 (10th Cir. 2000), as amended on

denial of reh'g and reh'g en banc (Oct. 12, 2000) (reserving judgment on whether the domestic

relations exception applies to proceedings involving an exercise of federal question jurisdiction.).

This Court finds the reasoning of the Second, Third, Fourth, Fifth, and Ninth Circuit Courts of

Appeal persuasive. The domestic relations exception, which applies only to diversity jurisdiction,

does not limit bankruptcy jurisdiction under 28 U.S.C. § 1332.

        Because the domestic relations exception to diversity jurisdiction does not apply to

bankruptcy court jurisdiction under 28 U.S.C. § 1334, the jurisdiction granted to bankruptcy courts

under 28 U.S.C. § 13347 includes jurisdiction to divide community property that is property of the

bankruptcy estate between debtor spouses or between a debtor spouse and a non-filing spouse,

even where the spouses are parties to a pending divorce proceeding. Examination of 28 U.S.C. §

1334(e) and 11 U.S.C. § 541(a)(2) further supports this conclusion regardless of whether the

domestic relations exception applies to federal question jurisdiction under 28 U.S.C. § 1331.




v. Braaten, 727 F.2d 303, 307 (3d Cir. 1984) (“[I]t is sufficient to note that the domestic relations exception
per se applies only to actions in diversity.”).
6
  In re Blixseth, No. 09-60452-7, 2011 WL 3274042, at *7 (Bankr. D. Mont. Aug. 1, 2011), order amended
on denial of reconsideration, 463 B.R. 896 (Bankr. D. Mont. 2012) (holding that the domestic relations
exception did not limit the court’s jurisdiction under § 1334 and § 157); In re Bandini, 165 B.R. 317, 321
(Bankr. S.D. Fla. 1994) (finding Ankenbrandt “wholly inapplicable” because it was based on § 1332 rather
than § 1334). Contra Universal Profile, Inc. v. Atlanta Fed. Sav. & Loan (In re Universal Profile, Inc.), 6
B.R. 194, 196 (Bankr. N.D. Ga. 1980) (concluding that under the domestic relations exception to federal
court jurisdiction bankruptcy courts do not have jurisdiction with regard to domestic relations issues).
7
  See Note 4, supra.


                                                  -5-
Case 19-12187-j11          Doc 58      Filed 01/21/20       Entered 01/21/20 15:25:38 Page 5 of 13
         Under 28 U.S.C. § 1334(e)(1), the Court has “exclusive jurisdiction . . . of all the property,

wherever located, of the debtor as of the commencement of such case, and of property of the

estate[.]” 28 U.S.C. § 1334(e)(1). This jurisdiction includes “all . . . property, . . . [including a]ll

interests of the debtor and the debtor's spouse in community property as of the commencement of

the case that is . . . under the sole, equal, or joint management and control of the debtor[.]” 11

U.S.C. § 541(a)(2). By vesting exclusive jurisdiction over property of the estate in the bankruptcy

courts, Congress “grant[ed] the bankruptcy court special jurisdiction” in order to “preclude the

type of jurisdictional disputes evidenced in . . . cases” where jurisdiction was based on whichever

court first asserted in rem jurisdiction. In re White, 851 F.2d 170, 172-73 (6th Cir. 1988). If a

spouse commences a bankruptcy case during the pendency of a divorce or dissolution proceeding,

“[t]he bankruptcy petition terminates the jurisdiction of the divorce or dissolution court over, at

least, the non-exempt assets of the spouses until all creditors are paid in full.” In re Teel, 34 B.R.

762, 764 (9th Cir. BAP 1983) (quoting 4 Collier on Bankruptcy ¶ 541.15 (15th ed.1983)). The

bankruptcy court’s jurisdiction over community property that is property of the bankruptcy estate

is also reflected in the operation of the automatic stay, which applies to proceedings in state court

that “seek[] to determine the division of property that is property of the estate.” 11 U.S.C. §

362(b)(2)(A)(iv).8

         Here, Debtor filed her chapter 11 bankruptcy case before E. Ament filed his bankruptcy

case. Upon the Debtor’s filing, all of the community property, including E. Ament’s interest in the

community property, became property of the Debtor’s bankruptcy estate. See 11 U.S.C. §


8
 Section 362(b)(2)(A)(iv) provides:
       The filing of a petition under section 301 . . . of this title . . . does not operate as a stay . . .
       of the commencement or continuation of a civil action or proceeding . . . for the
       dissolution of marriage, except to the extent that such proceeding seeks to determine the
       division of property that is property of the estate[.]
11 U.S.C. § 362(b)(2)(A)(iv) (emphasis added).


                                                    -6-
Case 19-12187-j11           Doc 58       Filed 01/21/20        Entered 01/21/20 15:25:38 Page 6 of 13
541(a)(1)(2) (“The commencement of a case . . . creates an estate. Such estate is comprised of . .

. [a]ll interests of the debtor and the debtor’s spouse in community property as of the

commencement of the case . . .”). Debtor’s proposed Plan divides certain community property

between the Debtor and her spouse, E. Ament. Because this Court has jurisdiction to divide the

Debtor’s and E. Ament’s interest in community property, the Court has jurisdiction to resolve the

property division issues presented by Debtor’s Plan.9

        Even so, the bankruptcy court’s exclusive jurisdiction under 28 U.S.C. § 1334(e) over

property of the estate may be relinquished. “Exclusive jurisdiction” granted in 28 U.S.C. § 1334(e)

must be understood in the context of § 1334(c)(1). See Lee v. Miller, 263 B.R. 757, 761 (S.D. Miss.

2001) (stating that “§ 1334(e) must be appropriately construed in consonance with the other

bankruptcy venue provisions.”). Subsection (c)(1) of § 1334 provides that “nothing in this section

prevents a district court in the interest of justice, or in the interest of comity with State courts or

respect for State law, from abstaining from hearing a particular proceeding arising under title 11

or arising in or related to a case under title 11.” 28 U.S.C. § 1334(c)(1). Construing § 1334(c)(1)

and § 1334(e) together, it is clear that, although the bankruptcy court has exclusive jurisdiction

over property of the estate once a petition is filed, the bankruptcy court may choose to abstain from

exercising its jurisdiction and modify the stay to allow a state court to divide community property.

See In re Thorpe, 546 B.R. 172, 177 (Bankr. C.D. Ill. 2016), aff'd, 569 B.R. 310 (C.D. Ill. 2017),

aff’d, 881 F.3d 536 (7th Cir. 2018) (“[B]ankruptcy courts are correct to modify the automatic stay

for [the division of marital property], even though property of the estate may be involved.”). 10 See


9
  The Debtor has asked the state court to enter a bifurcated decree dissolving the marriage, reserving other
issues, such as property division, for further proceedings. Although this Court has jurisdiction to divide
community property that is property of the estate between spouses, the Court makes no decision regarding
whether this may or should be done before the state court dissolves the marriage.
10
   Cf. In re Stampley, No. 12-60732-13, 2013 WL 492490, at *3 (Bankr. D. Mont. Feb. 8, 2013) (deeming
it “appropriate under the domestic relations exception, and for purposes of comity with the state court and


                                                 -7-
Case 19-12187-j11         Doc 58      Filed 01/21/20       Entered 01/21/20 15:25:38 Page 7 of 13
also Blachy v. Butcher, 221 F.3d 896, 909 (6th Cir. 2000) (notwithstanding 28 U.S.C. § 1334(e),

“a bankruptcy court can share its jurisdiction with other courts.”).

        Whether the Court should exercise its jurisdiction to divide community property or abstain

is a different question. Lewis v. Lewis (In re Lewis), 423 B.R. 742, 754 (Bankr. W.D. Mich. 2010)

(even if a bankruptcy court has subject matter jurisdiction to divide marital property, the court

typically will abstain from exercising that jurisdiction under 28 U.S.C. § 1334(c)(1)).11 Abstention

depends on several factors, including, for example, whether the state court presiding over the

divorce proceedings can timely divide the community property consistent with the needs of the

bankruptcy case, and whether or to what extent division of the community property is intertwined

with any alimony or child support issues. Whether this Court should abstain from dividing the

Debtor’s community property requires an examination of facts not apparent from the face of the

Plan. Consequently, because the Court has jurisdiction to divide community property as the

Debtor’s Plan proposes, the Court will overrule City Bank’s objection to the disclosure statement

based on its assertion that the Plan is unconfirmable on its face.




respect for state law, to abstain and defer to the state courts on appeal, and the court which entered the
decree, for their determination of the merits of the [d]ebtor’s appeal and any subsequent proceedings
involving division of marital property[.]”).
11
   See Carver v. Carver, 954 F.2d 1573, 1578-80 (11th Cir. 1992) (discussing the public policy supporting
abstention in domestic relations matters, which applies in bankruptcy cases, particularly in matters
involving divorce, alimony, child custody, child support, visitations rights, establishment of paternity, and
enforcement of separation or divorce decrees.). Cf. Irish v. Irish, 842 F.3d 736, 741 (1st Cir. 2016)
(“[S]tate courts are experts at dividing marital property, entering the necessary decrees, and handling the
sensitive conflicts that follow[,]” which reinforces the policy rationale for the domestic relations
exception to federal court jurisdiction); Xie v. Turner Designs Hydro Carbon Instruments, Inc., No. 1:17-
cv-00284-LJO-SKO, 2017 WL 6371363, at *6 (E.D. Cal. Dec. 13, 2017) (observing that property
division and alimony arrangements generally are inextricably intertwined).



                                                 -8-
Case 19-12187-j11         Doc 58      Filed 01/21/20       Entered 01/21/20 15:25:38 Page 8 of 13
         B.     The Disclosure Statement Does Not Contain Adequation Information

         The Court agrees with City Bank that the disclosure statement is inadequate because it fails

to a) disclose Debtor’s assets; b) provide details as to Debtor’s current finances; c) discuss current

or future litigation; or d) address the potential risks of reorganization. Docket No. 50. A disclosure

statement in a chapter 11 case must contain “adequate information.” 11 U.S.C. § 1125(a). See also

11 U.S.C. § 1125(b) (stating that “acceptance or rejection of a plan may not be solicited . . . unless

. . . there is transmitted to [a] holder [of a claim or interest] . . . a written disclosure statement

approved . . . by the court as containing adequate information”).

         To satisfy this requirement, the disclosure statement must contain “information of a kind,

and in sufficient detail, as far as is reasonably practicable in light of the nature and history of the

debtor and the condition of the debtor’s books and records . . . that would enable [] a hypothetical

investor of the relevant class to make an informed judgment about the plan.” 11 U.S.C. § 1125(a).

“What constitutes adequate information is to be determined on a case-specific basis under a

flexible standard . . . .” In re Copy Crafters Quickprint, Inc., 92 B.R. 973, 979 (Bankr. N.D.N.Y.

1988).

   In a chapter 11 case with a relatively simple debt structure and limited assets, such as this case,

the disclosure statement should at least disclose:

   1.     The events leading to the filing of the bankruptcy case;
   2.     A summary of any significant events during the bankruptcy case;
   3.     A summary of claims by class and a description of the available assets and their value
          (which can be set forth in an exhibit);
   4.     The estimated administrative expenses, including attorneys' and accountants’ fees;
   5.     The future management of the debtor, anticipated insider compensation, if any, and the
          nature of its anticipated future operations;
   6.     Executory contracts and unexpired leases to be assumed or rejected;
   7.     Financial information, including projections, relevant to plan feasibility and the
          creditors’ decision to accept or reject the plan;
   8.     A discussion of the risks to creditors under the plan;




                                               -9-
Case 19-12187-j11        Doc 58     Filed 01/21/20      Entered 01/21/20 15:25:38 Page 9 of 13
     9.     The relationship of the debtor with affiliates, if applicable, if it affects plan feasibility
            or risks to creditors;
     10.    If applicable, the actual or projected realizable value from recovery of fraudulent,
            preferential or other voidable transfers;
     11.    Any relevant tax consequences flowing from plan confirmation;
     12.    A liquidation analysis under the best interest of creditors test if unsecured creditors are
            not being paid in full; and
     13.    A summary of the plan.12

           Debtor’s proposed disclosure statement fails to satisfy these requirements to the extent set

forth below.

     WHEREFORE, IN ACCORDANCE with the Court’s rulings at the hearing,

     IT IS ORDERED:

     I. Deadline to File and Serve Second Amended Disclosure Statement: No later than
        January 30, 2020, Debtor shall file a second amended disclosure statement and send a
        copy to all parties in interest. Debtor may also file an amended Plan of Reorganization if
        she chooses to do so.

     II. The second amended disclosure statement must contain the following additional
         disclosures.

              A. NMTRD’s Objections: Make corrections and additions to the disclosure statement
              in accordance with the agreement of the Debtor and NMTRD that as stated on the
              record.
              B. Debtor’s Assets
                 1. Identify the estate’s assets and Debtor’s estimated values of the assets;
                 2. Indicate which assets are community property and which assets, if any, are
                 Debtor’s sole and separate property or owned by Debtor as a joint tenant, tenant
                 in common, or otherwise;
                 3. Debtor’s schedules state that she has a 50% ownership interest in Log Cabin,
                 Inc. Similarly, in the E. Ament chapter 7 case, his schedules state that he has a
                 50% ownership interest in Log Cabin, Inc. Explain the percentage ownership
                 interests of the stock of Log Cabin, Inc. and whether it is community property,
                 owned by Debtor and E. Ament as joint tenants or tenants in common, or owned
                 in some other way.




12
  For cases setting forth factors courts consider in determining whether a chapter 11 disclosure statement
provides adequate information, see, e.g. In re Budd Co., Inc., 550 B.R. 407, 412–13 (Bankr. N.D. Ill.
2016); In re Coastal Realty Investments, Inc., No. 12-20564, 2013 WL 214235, at *5–6 (Bankr. S.D. Ga.
Jan. 17, 2013); In re Howell, No. 09-91538, 2011 WL 1332176, at *1 (Bankr. N.D. Ga. Jan. 21, 2011).


                                                  -10-
Case 19-12187-j11          Doc 58     Filed 01/21/20 Entered 01/21/20 15:25:38 Page 10 of 13
         C. Divorce Proceedings: The Debtor’s divorce proceedings create risks relating to
         feasibility of the proposed Plan. The disclosure statement should provide more
         information regarding the status of Debtor’s divorce proceedings, including:
           1. The date the divorce proceeding was commenced;
           2. Whether the marriage has been dissolved or the marital property divided;
           3. The status of Debtor’s motion to bifurcate the dissolution of marriage and
              property division aspects of the divorce proceedings;
           4. Anything else of relevance to feasibility of the plan;
           5. The plan does not propose to divide the stock in Log Cabin, Inc. between
              Debtor and E. Ament The disclosure statement should contain an explanation
              regarding whether Debtor expects that the stock of Log Cabin, Inc. will be
              divided in the divorce proceeding, and whether she expects that she and E.
              Ament each will continue to own a 50% interest in Log Cabin, Inc. after the
              divorce proceeding concludes, and how that might affect plan feasibility. The
              disclosure statement should address whether E. Ament may have a claim in the
              bankruptcy case depending on the disposition of the stock, the amount of the
              claim, and how that might affect plan feasibility.
           6. The Plan proposes to divide the following marital property: (a) the real
              property located at 1064 Mechem in Ruidoso; (b) the real property located at
              1064 Mechem in Ruidoso; and (c) a 2003 Porsche Cayenne and 2003 Dodge
              Ram Pickup. If Debtor asserts she has a compelling need to divide that
              property through confirmation of a plan rather than in the divorce proceeding,
              particularly in light of the fact that ownership of the Debtor’s and E. Ament’s
              interest in Log Cabin, Inc. will be dealt with in the divorce proceeding, the
              disclosure statement should include an explanation why.

         D. Log Cabin, Inc.: The Debtor is relying primarily on profits from the operation of
         the restaurant owned by Log Cabin, Inc. to fund the proposed Plan. Information about
         those operations should be disclosed. The disclosure statement should provide a
         description of the business, including
            1. The type of restaurant;
            2. When the business began;
            3. How Debtor acquired it;
            4. That Debtor manages the restaurant and the amount of Debtor’s historical and
               projected future compensation from Log Cabin, Inc.;
            5. How E. Ament obtained a 50% interest in Log Cabin, Inc.;
            6. The customer base (local v. tourist); and
            7. Whether the business is seasonal, and, if so, the high and low times of the year.

        E. Administrative Expenses. The disclosure statement should estimate the amount of
        administrative expenses that will be incurred to confirm the plan and whether the
        expenses will be paid on a current basis.

        F. Historical Data supporting the Cash Flow Projections: Debtor’s cash flow
        projections to support plan feasibility relate primarily to the projected profitability of


                                            -11-
Case 19-12187-j11    Doc 58     Filed 01/21/20 Entered 01/21/20 15:25:38 Page 11 of 13
          Log Cabin, Inc. The disclosure statement should provide twelve-month calendar year
          income statements for Log Cabin, Inc. for 2017, 2018, and 2019.

          G. Amortization Period: A 15-year amortization period is more typical for
          commercial loans of the type made by City Bank than a 25-year amortization. Debtor
          has proposed to amortize the loan over 25 years. The disclosure statement should
          explain whether it is necessary to amortize the obligation to City Bank over 25 years to
          make the plan feasible and if so why.

          H. Risks to plan feasibility: The disclosure statement should address the risks to plan
          feasibility posed by:
               1. The division of property in the divorce proceedings;
               2. The seasonality of Log Cabin, Inc.’s income;
               3. The alleged arrest of the third party operating the tool rental business on the
                    1064 Mechem Drive property, if any. If his arrest does not pose any risks to
                    the plan feasibility, explain why not.
               4. Risks associated with whether E. Ament will continue to have an ownership
                    interest in Log Cabin, Inc.

  II.   Deadline to Object to Debtor’s Second Amended Disclosure Statement: The time to
        object to the Second Amended Disclosure Statement is shortened pursuant to Fed. R.
        Bankr. P. 9006(c)(1). Objections must be filed by February 14, 2020.

 III.   Final Hearing on Debtor’s Second Amended Disclosure Statement:
           A. If any objection is timely filed, the Court will hold a final hearing on February
           27, 2020 at 9:30 a.m. in the Gila Courtroom, 5th Floor, Pete V. Domenici United
           States Courthouse, 333 Lomas Blvd. NW, Albuquerque, New Mexico.
          B. Debtor and Counsel for Debtor may appear by video from Roswell. Other parties
          may appear in person or may request telephone appearance by calling the Court at
          (505) 600-4650 or by sending an email to jacobvitzstaff@nmb.uscourts.gov at least
          one day before the hearing.
        IT IS FURTHER ORDERED that City Bank’s objection to the disclosure statement on
the ground that it is unconfirmable on its face because it proposes to divide community property
is overruled.




                                                            Robert H. Jacobvitz
                                                            United States Bankruptcy Judge

Date Entered on Docket: January 21, 2020




                                              -12-
Case 19-12187-j11      Doc 58     Filed 01/21/20 Entered 01/21/20 15:25:38 Page 12 of 13
Copy To:

R Trey Arvizu, III
Attorney for Debtor
PO Box 1479
Las Cruces, NM 88004-1479

James C. Jacobsen
NM Tax and Revenue Department
201 Third Street Suite 300
Albuquerque, NM 87102

Brad W. Odell
Attorney for City Bank
Mullin Hoard & Brown, LLP
PO Box 2585
Lubbock, TX 79408

Alice Nystel Page
Office of the U.S. Trustee
PO Box 608
Albuquerque, NM 87103-0608




                                         -13-
Case 19-12187-j11   Doc 58   Filed 01/21/20 Entered 01/21/20 15:25:38 Page 13 of 13
